                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 NATHANIEL RILEY,                        :
                                         :
           Plaintiff                     :
                                         :    CIVIL ACTION NO. 3:CV-17-1526
     v.                                  :
                                         :        (Judge Caputo)
 CO1 KIPPLE, et al.,                     :
                                         :
           Defendants                    :



                                     ORDER

      AND NOW, this 12th day of APRIL 2019, upon consideration of Mr. Riley’s

Motion for Reconsideration, it is hereby ORDERED that:

      1.     The motion (ECF No. 11) is denied.

      2.     On or before Friday, May 3, 2019, Mr. Riley shall file an
             amended complaint that complies with the Court’s March 29,
             2019-Order (ECF No. 10).



                                         /s/ A. Richard Caputo
                                         A. RICHARD CAPUTO
                                         United States District Judge
